Exhibit 10.17

MASTER CLINICAL RESEARCH SERVICES AGREEMENT

This Master Clinical Research Services Agreement (“Agreement”) made this 6th day
of February 2013 (“Effective Date”) by and between Novotech (Australia) Pty
Limited with principal offices located at Level 3, 235 Pyrmont Street, Pyrmont,
NSW 2009 Australia (“Novotech”), and Xenetic Biosciences Plc, with principal
offices located at Greener House, 66-68 Haymarket, London, W 1Y 4RF,
(“Company”).

WHEREAS, Novotech is a research organization engaged in the business of
providing clinical trial, contract clinical, and other related services; and

WHEREAS, Sponsor is an organization engaged in the business of developing
pharmaceutical, biotechnology, and/or device products for human therapeutic use;
and

WHEREAS, Sponsor may wish to retain the services of Novotech from time to time
to perform clinical research and related services in connection with certain
clinical research projects Sponsor is conducting (individually, a “Project”), as
more fully set forth in various project agreements to be attached to this
Agreement and incorporated herein by reference (“Project Agreements”); and

WHEREAS, Novotech is willing to provide such services to Sponsor in accordance
with the terms and conditions of this Agreement and attached Project Agreements.

NOW, THEREFORE, for good and valuable consideration, the exchange, receipt and
sufficiency of which are acknowledged, the parties agree as follows:

1. Project Agreements.

In the event that the parties hereto shall reach agreement with respect to a
particular Project, a Project Agreement for said Project shall be attached to
this Agreement and shall, collectively with this Agreement, independent from
other Project Agreements, constitute the entire agreement for the specific
Project. No Project Agreement shall be attached to this Agreement without first
being executed by the parties hereto. In the event of a conflict between the
terms of this Agreement and a Project Agreement, the terms of this Agreement
shall govern unless and to the extent that such Project Agreement explicitly
states in bold type that it is amending provisions of this Agreement and
specifies, in each instance, the provisions of such Project Agreement that amend
this Agreement. Any such amendment shall apply only to the Project(s) pertaining
to such Project Agreement and shall not act as an amendment of this Agreement as
it relates to any prior or subsequent Project Agreement.

 

2. Services to be Performed.

(a) In performing the Services associated with an individual Project Agreement
(“Services”), Novotech shall comply with this Agreement, the applicable Project
Agreement, the written instructions of Sponsor, standard operating procedures
provided by or approved by Sponsor, relevant professional standards and all
applicable laws, rules and regulations including, but not limited to, the
Federal Food, Drug and Cosmetic Act and the regulations promulgated pursuant
thereto, the applicable Project Protocol (“Protocol”), said Protocol to be
attached to Project Agreement as Exhibit A, and shall use commercially
reasonable efforts to monitor the administration of the Project in accordance
with the Protocol.

 

Xenetic_ MSA   CONFIDENTIAL   Version 02 1st February 2013     Page 1 of 1



--------------------------------------------------------------------------------

(b) Included in each Project Agreement shall be a detailed and specific transfer
of obligations from a Sponsor to Novotech as required by 2 I CFR 3 I 2.52. Any
obligations of the Sponsor not specifically transferred to Novotech under said
section shall remain the responsibility of the Sponsor.

(c) With respect to any work not set forth in the Scope of Work, attached to a
Project Agreement (“Out of Scope” work or services), Sponsor will compensate
Novotech only for Out of Scope work that has been authorized by Sponsor in
writing.

Novotech shall provide Sponsor with a written budget proposal for any Out of
Scope services as soon as possible after the receipt of written authorization by
Sponsor to commence such services. The parties agree to use reasonable best
efforts to diligently negotiate in good faith a mutually acceptable budget for
the Out of Scope services in a timely manner.

(d) Each work assignment shall be governed by the terms and conditions of this
Agreement and by such supplementary written amendments of this Agreement or
Exhibits as may be, from time to time, executed between the parties. In the
event of a conflict between the terms of this Agreement and an Exhibit, the
terms of this Agreement shall govern.

 

3. Payment.

(a) A budget (“Budget”) and schedule of payments (“Payment Terms”) reflecting
the performance of the Scope of Work shall be included in each Project Agreement
attached to this Agreement. Except as otherwise expressly provided in the
applicable Project Agreement, Novotech shall submit to Sponsor invoices
reflecting the Payment Terms and Sponsor shall pay all invoiced amounts, net of
bank fees, within thirty (30) days of date of receipt. In addition, I 5% of
service fees in the agreed budget will be invoiced by Novotech at the
commencement of each Project Agreement to allow for project setup by Novotech.
These funds will then be reconciled against Novotech’s final service invoice to
Sponsor at the conclusion of the Project with any excess funds received above
the agreed budget to be returned by Novotech to Sponsor within thirty (30) days
of conclusion of Project.

(b) In the event any Project Agreement, or this Agreement, is terminated
pursuant to Section 5 of this Agreement, Novotech shall be compensated for all
fees and costs due pursuant to a Project Agreement(s) at the date of
termination, including any mutually agreeable costs associated with the
termination and properly incurred non-cancelable fees and costs pursuant to the
Protocol(s), as demonstrated in the applicable Project Agreement Budget(s).

(c) Inflation- for all projects exceeding twelve (12) months in duration, the
agreed budget will automatically be adjusted at each anniversary of Project
commencement by the previous year’s inflation rate as indicated by the
Australian Bureau of Statistics Consumer Price Index (CPI) and service invoices
under the agreed budget will be adjusted by the said inflation rate until the
next anniversary of Project commencement.

(d) Payments to Novotech shall be made to:

 

Institution Name:    Novotech (Australia) Pty Limited Institution Address:   

Level 3, 235 Pyrmont Street

Pyrmont

NSW2009

Australia

 

Xenetic_ MSA   CONFIDENTIAL   Version 02 1st February 2013     Page 2 of 2

 

LOGO [g708796exq_2.jpg]



--------------------------------------------------------------------------------

Person to Contact:    Brad Campbell Name of Bank:    Commonwealth Bank of
Australia Bank Address:   

443 Victoria Avenue

Chatswood

NSW 2067

Australia

Bank SWIFT Code:    CTBAAU2S Name on Bank Account:    Novotech Communications
Bank Account Number:    062-140 1014 0369 Tax ID#:    not applicable

(e) Upon request, Novotech agrees promptly to provide documentation, which
reasonably substantiates any amount invoiced hereunder. Taxes (and any penalties
thereon) imposed on any payment made by Sponsor to Novotech shall be the
responsibility of Novotech.

(f) Sponsor shall reimburse Novotech for reasonable and customary pass-through
costs in accordance with the Budget that the Project Team is required to incur
in providing contracted services. Novotech will be reimbursed for actual
expenses incurred as supported in writing.

(g) Novotech shall maintain complete, true and accurate records of expenses in
performance of the Services. Sponsor shall have the right at its expense to
audit Novotech’s books and financial records for the purpose of verifying,
(i) Novotech’ s expenses incurred by Novo tech in performance of the Services,
(ii) Novotech’s invoices to Sponsor or (iii) compliance by Novotech on other
respects with this Agreement.

 

4. Investigator Incentives and Payments.

(a) Investigator Incentives. Novotech shall not offer and/or deliver any
incentives of any kind to a Principal Investigator or its staff working on
Sponsor’s Project for a particular Study without the prior written approval of
Sponsor.

(b) Investigator Payments. If Novotech will be paying Investigators on behalf of
Sponsor, Novotech will provide Sponsor with an estimate of the funding required
for this purpose for each calendar quarter not later than 45 (forty-five) days
prior to the start of said quarter. Sponsor will transfer the required funding
to Novotech not Jess than three days prior to the beginning of the quarter.
Investigator payments will be subject to the terms detailed in the Clinical
Research Agreement attached to the Project Agreement. Should additional funds be
required in a quarter, Novotech will submit a request to Sponsor with
appropriate documentation as soon as practicable. If not all funds are projected
to be disbursed by the end of a given quarter, Novotech will adjust the forecast
for the following quarter accordingly. Novotech will provide Sponsor with an
accounting of funds disbursed to Investigators. In addition, a “float” amount
equivalent to 10% of all projected investigator payments will be provided to
Novotech at the commencement of the project to ensure any upfront site payments
and ongoing payment requirements can be met promptly to ensure performance
standards expected from study sites.

 

Xenetic_ MSA   CONFIDENTIAL   Version 02 1st February 2013     Page 3 of 3



--------------------------------------------------------------------------------

5. Term and Termination.

(a) The term of this Agreement shall commence as of the Effective Date first
written above and shall end on the day five (5) years from the Effective Date
unless earlier terminated in accordance with this Section 5. This Agreement
shall be renewable upon terms and conditions mutually acceptable to the parties
hereof. Project Agreements shall commence upon the date of complete execution by
the parties and shall terminate upon the completion of Services unless earlier
terminated in accordance with this Section 5. In the event a Project’s timeline
under this Agreement extends longer than the terms of this Agreement, an
agreement will be drafted and signed by both parties amending the expiration
date of this Agreement.

(b) Sponsor may terminate this Agreement and/or any Project Agreement without
cause upon ninety (90) days prior written notice. In addition, either party upon
ninety (90) day’s prior written notice may terminate this Agreement and/or any
Project Agreement if the other party commits a material breach of this
Agreement, which breach is not cured within such ninety (90) day period. The
termination of this Agreement by either party shall automatically terminate any
and all Project Agreements.

(c) Upon termination of this Agreement or a Project Agreement pursuant to this
Section 5, Novotech agrees to cooperate with Sponsor to provide for an orderly
wind-down of the Services provided by Novotech hereunder.

(d) In the event this Agreement or any Project Agreement shall terminate,
Novotech shall be compensated as set forth in Section 3(b).

(e) The obligations of the parties contained in Section 5, 7, 8, 9, 10, 11 and
13 hereof shall survive termination of this Agreement.

 

6. Personnel and Subcontracting.

(a) Novotech shall perform the Services with respect to each Project under the
direction of the Project Manager. Novotech shall be obligated at all times to
provide a sufficient number of trained clinical research personnel on a given
Project in accordance with the Project Agreements.

(b) Sponsor agrees that Novotech may utilize the services of corporate
affiliates, who are approved by Sponsor prior to such assignment or delegation,
to fulfill Novotech’s obligations under such Project Agreement. Any affiliates
so utilized shall be subject to all of the terms and conditions applicable to
Novotech under this Agreement, including, without limitation, provisions
establishing standards of performance.

(c) If a particular Project Agreement obligates Novotech to contract with
investigators or investigative sites (collectively, investigators’) or
facilitate Sponsor’s contracting with Investigators (or other independent
contractors such as central labs), then any such contract shall be on a form
mutually acceptable to the Sponsor and Novotech, which contract shall include,
without limitation, provisions addressing the specific duties and standards of
the parties, confidentiality, indemnification, ownership of property and patent
rights, debarment certification and insurance coverage.

 

7. Confidential and Proprietary Information.

(a) All information, documents and data resulting from the performance of
Novotech under this Agreement, excluding any proprietary information of
Novotech, shall be the sole property of the Sponsor.

 

Xenetic_ MSA   CONFIDENTIAL   Version 02 1st February 2013     Page 4 of 4



--------------------------------------------------------------------------------

Following completion of the Services outlined in the applicable Project
Agreement, Novotech shall promptly return Confidential Information, client data
or other materials furnished to Novotech.

(b) During the term of this Agreement and for a period ten (10) years after
termination of this Agreement, Novotech shall not disclose or use for any
purpose other than performance of this Agreement, any and all trade secrets,
know-how, privileged records or other confidential or proprietary information
and data, both technical and non-technical, disclosed to Novotech by Sponsor or
developed by Novotech (collectively, “Confidential Information”) pursuant to
this Agreement. The obligation of non-disclosure shall not apply to the
following:

(i) Information at or after such time that it is or becomes publicly available
through no fault of Novotech;

(ii) Information that is already independently known to Novotech without
obligation of confidentiality, as evidence by its prior written records;

(iii) Information at or after such time that it is disclosed to Novotech on a
non-confidential basis by a third party with the right to do so;

(iv) Information that results from research and development by Novotech totally
independent of disclosures of such Information by Sponsor as evidence by
Novotech’s contemporaneous written records; or

(v) Information that is disclosed pursuant to any judicial or government
request, requirement or order, provided that Novotech takes reasonable steps to
provide Sponsor with sufficient prior notice in order to allow Sponsor to
contest and/or limit the required response to such request, requirement or
order.

(c) The Confidential Information shall be kept strictly confidential and shall
not be disclosed to any third party in any manner whatsoever, in whole or in
part, without first obtaining Sponsor’s prior written consent to such
disclosure, which Sponsor may withhold at its sole discretion. Novotech may
disclose Confidential information on a need-to-know basis only to its employees
and consultants who have entered into written agreements which impose, or who
are otherwise bound by, restrictions upon the Confidential information that are
at least equivalent to those imposed hereunder.

(d) At any time upon the request of Sponsor, or upon termination of this
Agreement, Novotech shall promptly return to Sponsor the Confidential
Information or any part thereof, including all copies thereof. At Sponsor’s
request, the Confidential information that is otherwise required to be returned
to Sponsor shall be destroyed and such destruction shall be certified in writing
to Sponsor by an authorized officer of Novotech. The return and/or destruction
of such Confidential Information as provided above shall not relieve Novotech of
its other obligations under this Agreement. Novotech may retain one copy of the
Confidential Information for archival purposes.

(e) Sponsor shall keep strictly confidential any information disclosed to it by
Novotech regarding Novotech’s processes, systems and procedures. Sponsor shall
protect such confidential information of Novotech with the same degree of care
as Sponsor would protect its own confidential information.

 

8. Inventions.

Inventions, processes, know-how, trade secrets, data, improvements, copyrights,
trademarks, patents and/or other intellectual property (“inventions”) relating
to the Study Product, that are conceived,

 

Xenetic_ MSA   CONFIDENTIAL   Version 02 1st February 2013     Page 5 of 5

 

LOGO [g708796exq_5.jpg]



--------------------------------------------------------------------------------

generated or first reduced to practice, as the case may be, during the term of
this Agreement by either Sponsor or Novotech, or jointly by Sponsor and
Novotech, will be the property of the Sponsor. Notwithstanding the foregoing,
any inventions, process improvements, know-how, and/or trade secrets related to
the further development of Novotech’s clinical trial technologies and processes
developed during the course of the Study will be the property of Novotech.

 

9. Publicity.

No oral or written release of any statement, information, advertisement, or
publicity matter having any reference to Sponsor, express or implied, shall be
used by Novotech unless ru1d until such matter shall have first been submitted
to and received the express written approval of Sponsor.

10. Indemnification.

Each party (the “Indemnifying Party”) will indemnity and hold harmless the other
party (the “Indemnified Party”), its officers, employees and agents in respect
of all liabilities, costs, claims, loss, damage, demands, actions and expenses,
including reasonable attorneys fees, arising from any third party claim as a
result of the negligent acts, errors or omissions of the Indemnifying Party
hereunder. The indemnities set out herein do not apply to any claim or liability
if and to the extent that it results from the fault or negligence of the party
seeking to benefit from the indemnity, its officers, employees or agents. The
party seeking indemnification under this section (the “Indemnified Party”) shall
(i) give the other party (the “Indemnifying Party”) notice of the relevant
claim, (ii) cooperate with the Indemnifying Party, at the Indemnifying Party’s
expense, in the defense of such claim, and (iii) give the Indemnifying Party the
right to control the defense and settlement of any such claim, except that the
Indemnifying Party shall not enter into any settlement that affects the
Indemnified Party’s rights or interest without the Indemnified Party’s prior
written approval. The Indemnified Party shall have not authority to settle any
claim on behalf of the Indemnifying Party.

Sponsor agrees to indemnity Novotech and its directors, officers, employees and
Affiliates (Affiliates shall mean any entity under common control with Novotech,
controlled by Novotech, or which controls Novotech) against any claim and
damages, costs, liabilities and expenses (including reasonable attorney’s fees)
incurred by Novotech in accordance with the provisions contained in Medicine
Australia’s “Form of indemnity for Clinical Trials” for Sites located in
Australia, and the Researched Medicines Industry Guidelines on Clinical Trials
Compensation for Injury Resulting from Participation in an Industry-Sponsored
Clinical Trial contained in the document called “Indemnity and Compensation for
Clinical Trial” for Sites located in New Zealand, and to which Australia and New
Zealand Sites refer as a condition of participating in clinical trials, in so
far as entered into by Novotech for the purpose of the Study, provided however
that, Sponsor shall have no obligation hereunder with respect to any claim,
action or proceeding to the extent arising from the negligence, intentional
misconduct or breach of the Study protocol on the part of Novotech or any of its
directors, officers, employees, agents or representatives.

Sponsor further agrees to indemnity Novotech against any and all harm suffered
as a result of provision of said services in jurisdictions other than Australia
or New Zealand where Sponsor has further retained Novotech to contract with
Sites and/or perform clinical research services and Novotech is willing to
contract with Sites in those jurisdictions and to perform the requested services
provided that Sponsor shall have no obligation with respect to any claim, action
or proceeding to the extent arising from the negligence, intentional misconduct
or breach of the Study protocol on the part of Novotech or any of its directors,
officers, employees, agents or representatives.

 

Xenetic_ MSA   CONFIDENTIAL   Version 02 1st February 2013     Page 6 of 6

 

LOGO [g708796exq_6.jpg]



--------------------------------------------------------------------------------

11. Inspections

(a) Authorized representatives of Sponsor shall have the right during the term
of this Agreement to inspect at reasonable times, the progress of the Project;
all sites and facilities at which rl1e Project is being performed; and
information typically subject to regulatory inspection. Sponsor will notify
Novotech of the date and time prior to any such inspection.

(b) Novotech will promptly notify Sponsor of any proposed regulatory inspection
relating to the Project, permit representatives of Sponsor to be present during
the inspection and promptly provide Sponsor with a copy of any report issued
after the inspection. Novotech agrees to take any reasonable steps requested by
Sponsor as a result of a regulatory audit to cure any deficiencies in the
documentation from the Project.

12. Record Storage.

(a) During the term of this Agreement, Novotech shall maintain all materials and
all other data obtained or generated by Novotech in the course of providing the
Services hereunder, including all computerized records and files, in a secure
area reasonably protected from fire, theft and destruction. Novotech shall
cooperate with any internal review or audit by Sponsor and make available to
Sponsor for examination during normal business hours and at mutually agreeable
times, documentation, data and information typically subject to regulatory
inspection.

(b) At the expiration or termination of this Agreement and upon written
instruction of Sponsor, all materials and all other data and information
obtained or generated by Novotech in the course of providing the Services
hereunder shall, at Sponsor’s option, be (i) delivered to Sponsor at its offices
in such form as is then currently in the possession of Novotech, or
(ii) disposed of, at the direction and written request of Sponsor, unless such
materials are otherwise required to be stored or maintained by Novotech as a
matter of law or regulation. In no event shall Novotech dispose of any materials
or data or other information obtained or generated by Novotech in the course of
providing the Services hereunder without first giving Sponsor sixty (60) days
prior written notice of its intent to do so. Notwithstanding the foregoing,
Novotech may retain copies of any of the materials referred to herein as are
deemed reasonably necessary, in Novotech’s sole discretion, for regulatory or
insurance purposes or to demonstrate the performance of its obligations
hereunder, subject to its ongoing obligations to maintain the confidentiality of
such materials.

13. Insurance.

Novotech shall maintain in effect during the Term comprehensive general
liability insurance, and other forms of insurance as may reasonably be expected
by a going concern in the jurisdictions in which it provides the Services. Upon
Sponsor’s request, Novotech shall provide Sponsor relevant certificates of
insurance as applicable.

14. Assignment.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the parties hereto. Notwithstanding the foregoing, neither this
Agreement nor any Project Agreement nor any right or obligation hereunder shall
be assignable by Novotech without the prior written consent of Sponsor, and any
purported assignment without such consent shall be void.

 

Xenetic_ MSA   CONFIDENTIAL   Version 02 1st February 2013     Page 7 of 7

 

LOGO [g708796exq_7.jpg]



--------------------------------------------------------------------------------

15. Independent Contractors.

The parties hereto are independent contractors. Neither party shall offer or
agree to incur or assume any obligations or commitments in the name of or on
behalf of the other, except as expressly contemplated herein or in an applicable
Project Agreement. Novotech agrees to maintain full and sole responsibility for
the payment of its personnel salaries and compensation, workers’ compensation
insurance, benefits and all other responsibilities, obligations and liabilities
employers have toward their employees. Nothing contained in this Agreement shall
be deemed to constitute, create or in any way be interpreted as, a partnership,
joint venture, principal/agent relationship or business organization of any
kind_

16. No Waiver.

Any party’s failure to require any other party to comply with any provision of
this Agreement or any Project Agreement shall not be deemed a waiver of such
provision or of any other provision of this Agreement or any Project Agreement.

17. Notices.

All notices required or permitted under this Agreement or any Project Agreement
shall be in writing and shall be either (i) delivered personally; (ii) mailed by
first class certified mail return receipt requested; or (iii) sent by a
nationally-recognized overnight courier service guaranteeing next-day delivery,
to such party’s address as set forth below. Notices given hereunder shall be
deemed effective upon receipt thereof

If to Sponsor:

Xenetic Biosciences Plc

Attention:

Henry Hoppe

12302 Main Campus Drive,

Lexington,

MA 02421,

USA

If to Novotech:

Novotech (Australia) Pty Limited

Attention: Alek Safarian

Level 3, 235 Pyrmont Street

Pyrmont, NSW 2009

Australia

18. Entire Agreement.

This Agreement, together with each Project Agreement and any other exhibit
hereto represent the entire understanding of the parties with respect to the
subject matter hereof. Any modification, amendment or supplement to this
Agreement or any Project Agreement shall be in a writing signed by an authorized
representative of each party hereto or thereto.

 

Xenetic_ MSA   CONFIDENTIAL   Version 02 1st February 2013     Page 8 of 8

 

LOGO [g708796exq_8.jpg]



--------------------------------------------------------------------------------

19. Severability.

In case any one of the provisions of this Agreement should be invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein shall not in any way be affected or
impaired thereby.

20. Governing Law.

This Agreement shall be governed by and construed under the laws of Singapore
without regard to conflicts of laws provisions.

21. Attorney’s Fees.

If any action at law or in equity is necessary to enforce or interpret the terms
of this Agreement, the prevailing party shall be entitled to reasonable
attorney’s fees, costs and necessary disbursements, in addition to any other
relief to which the party may be entitled.

22. Headings.

Any headings and captions contained in this Agreement are inserted for
convenience only and shall not constitute a part thereof.

23. Counterparts.

This Agreement and each Project Agreement, and any amendment or supplement
hereto or thereto, may be executed in any number of counterparts and any party
may execute any such counterpart, each of which when executed and delivered
shall be deemed to be an original. The execution of any such amendment or
supplement by any party will not become effective until all the parties have
executed counterparts hereto or thereto.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

Xenetic Biosciences Plc     Novotech (Australia) Pty Limited By:  

/s/ Henry Hoppe IV

    By:  

/s/ A. SAFARIAN

Name:   Dr. Henry Hoppe IV     Name:  

A. SAFARIAN

Title:   Vice President Drug Development     Title:  

CFO

Date:   6th Feb. 2013     Date:  

6 Feb. 2013

 

Xenetic_ MSA   CONFIDENTIAL   Version 02 1st February 2013     Page 9 of 9